UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LU WAN, individually and on behalf of others
similarly situated,

                                            Plaintiff,
                                                                      JUDGMENT
        - against -
                                                                 No. 18-CV-10334 (CS)
YWL USA INC. d/b/a BUDDHA ASIAN BISTRO
SUSHI HIBACHI STEAK HOUSE, AI QIN
CHEN, and JANE DOE,

                                             Defendants.
-------------------------------------------------------------x

Seibel, J.

        WHEREAS Defendants YWL USA Inc. (d/b/a Buddha Asian Bistro Sushi Hibachi Steak

House) and Ai Qi Chen, by and through their attorney Bingchen Li of the Law Office of Z. Tan

PLLC, having offered, pursuant to Federal Rule of Civil Procedure 68(a), to allow judgment in

favor of Plaintiff Lu Wan to be taken against them in the amount of $15,000 plus such attorneys’

fees, costs, and other expenses as the Court shall deem reasonable upon Plaintiff’s motion

pursuant to Federal Rule of Civil Procedure 54; and

        WHEREAS such offer was made for the purposes specified in Rule 68 and is not to be

construed as an admission that Defendants are liable in this action or that Plaintiff has suffered

any damage; and

        WHEREAS Plaintiff, by and through his attorney Aaron B. Schweitzer of Troy Law,

PLLC, served notice on November 10, 2020 that he had accepted that offer, (Doc. 88);
       It is hereby ORDERED, ADJUDGED, and DECREED that

       1. Plaintiff Lu Wan is entitled to a judgment against Defendants YWL USA Inc. (d/b/a

           Buddha Asian Bistro Sushi Hibachi Steak House) and Ai Qi Chen, jointly and

           severally, in the amount of $15,000;

       2. Plaintiff Lu Wan is entitled to an award of attorneys’ fees against Defendants YWL

           USA Inc. (d/b/a Buddha Asian Bistro Sushi Hibachi Steak House) and Ai Qi Chen,

           jointly and severally, in the amount of $17,703.90, pursuant to my Opinion and Order

           of today’s date; and

       3. Plaintiff Lu Wan is entitled to an award of costs and expenses against Defendants

           YWL USA Inc. (d/b/a Buddha Asian Bistro Sushi Hibachi Steak House) and Ai Qi

           Chen, jointly and severally, in the amount of $1,491.73, pursuant to my Opinion and

           Order of today’s date.

       To the extent any amounts remain unpaid upon the expiration of ninety days following

the issuance of judgment, or ninety days after the expiration of time to appeal and no appeal is

then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, pursuant to New York Labor Law § 198(4).

       Accordingly, judgment is entered as set forth above. The Clerk of Court is respectfully

directed to close the case.

SO ORDERED.

Dated: May 12, 2021
       White Plains, New York
                                                     ________________________________
                                                          CATHY SEIBEL, U.S.D.J.




                                                    2
